Citation Nr: 1002784	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  04-19 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for chronic schizophrenia, 
undifferentiated type (claimed as a mental condition).


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to June 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection 
for chronic schizophrenia, undifferentiated type (claimed as 
a mental condition).  Thereafter, jurisdiction of the claim 
was transferred to the RO in Newark, New Jersey.

In May 2005, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.

When the case was before the Board August 2008, the Board 
decided the Veteran's appeal for the issue on the title page.  
The appellant appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court).  In June 2009, 
the Court issued an order that granted a Joint Motion for 
Remand, vacated the Board's August 2008 decision denying the 
issue, and remanded the matter to the Board for action in 
compliance with the motion.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

As indicated above, when the case was last before the Board 
in August 2008, the Board denied entitlement to service 
connection for chronic, undifferentiated schizophrenia 
(claimed as a mental condition).  Thereafter, in June 2009, 
the Court granted a Joint Motion for Remand.  The Veteran was 
informed of this fact in an October 2009 letter.  

Subsequently, in November 2009, the Veteran, through his 
attorney representative, requested a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing) at the 
Newark, New Jersey RO.  Therefore, such a hearing should be 
scheduled.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a Travel Board hearing before a Veterans 
Law Judge, with appropriate notification 
to the Veteran and his attorney.  A copy 
of the notice to the Veteran of the 
scheduling of the hearing should be placed 
in the record.

2.  After the hearing is conducted, or if 
the Veteran withdraws his hearing request 
or fails to report for the scheduled 
hearing, the case should be returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

